10/26/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0142


                                      DA 22-0142
                                   _________________

HILLCREST NATURAL AREA FOUNDATION,
INC., JOEL E. GUTHALS, ANN M. GUTHALS,
MARC VISCHER, ELLEN KNIGHT, ROSS
WAPLES, and VIRGINIA WAPLES,

             Petitioners and Appellants,

      v.                                                           ORDER

MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY
and CITY OF BILLINGS,

             Respondent, Respondent-Intervenors,
             and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Colette B. Davies, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 26 2022